Exhibit 10.7

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

AGREEMENT made as of the    th day of           , 200  , between
PARTICLE DRILLING TECHNOLOGIES, INC., a Nevada corporation (the “Company”), and
                              (“Employee”).

 

To carry out the purposes of the PARTICLE DRILLING, INC. 2004 STOCK INCENTIVE
PLAN (the “Plan”), by affording Employee the opportunity to purchase shares of
the common stock of the Company, par value $0.001 per share (“Stock”), and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Employee hereby agree as follows:

 

1.                                       Grant of Option.  The Company hereby
irrevocably grants to Employee the right and option (“Option”) to purchase all
or any part of an aggregate of                  shares of Stock on the terms and
conditions set forth herein and in the Plan, which Plan is incorporated herein
by reference as a part of this Agreement.  In the event of any conflict between
the terms of this Agreement and the Plan, the Plan shall control.  Capitalized
terms used but not defined in this Agreement shall have the meaning attributed
to such terms under the Plan, unless the context requires otherwise.  This
Option shall not be treated as an incentive stock option within the meaning of
section 422(b) of the Code.

 

2.                                       Purchase Price.  The purchase price of
Stock purchased pursuant to the exercise of this Option shall be $          per
share, which has been determined to be not less than the Fair Market Value of
the Stock at the date of grant of this Option.  For all purposes of this
Agreement, Fair Market Value of Stock shall be determined in accordance with the
provisions of the Plan.

 

3.                                       Exercise of Option.  Subject to the
earlier expiration of this Option as herein provided, this Option may be
exercised, by written notice to the Company at its principal executive office
addressed to the attention of its Corporate Secretary (or such other officer or
employee of the Company as the Company may designate from time to time), at any
time and from time to time after the date of grant hereof.

 

This Option may be exercised only while Employee remains an employee of the
Company and will terminate and cease to be exercisable upon Employee’s
termination of employment with the Company, except that:

 

(a)                                  If Employee’s employment with the Company
terminates by reason of disability (within the meaning of section 22(e)(3) of
the Code), this Option may be exercised in full by Employee (or Employee’s
estate or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Employee) at any time during
the period of one year following such termination.

 

(b)                                 If Employee dies while in the employ of the
Company, Employee’s estate, or the person who acquires this Option by will or
the laws of descent and distribution or

 

--------------------------------------------------------------------------------


 

otherwise by reason of the death of Employee, may exercise this Option in full
at any time during the period of one year following the date of Employee’s
death.

 

(c)                                  If Employee’s employment with the Company
terminates for any reason other than as described in (a) or (b) above, unless
such employment is terminated for cause, this Option may be exercised in full by
Employee at any time during the period of three months following such
termination, or by Employee’s estate (or the person who acquires this Option by
will or the laws of descent and distribution or otherwise by reason of the death
of Employee) during a period of one year following Employee’s death if Employee
dies during such three month period.  As used in this paragraph, the term
“cause” shall mean Employee (i) has been convicted of a misdemeanor involving
moral turpitude or of a felony, (ii) has engaged in gross negligence or willful
misconduct in the performance of the duties of Employee’s employment, or (iii)
has materially breached any material provision of any written agreement between
Employee and the Company or any of its Affiliates.

 

This Option shall not be exercisable in any event after the expiration of 10
years from the date of grant hereof.  Except as provided in Paragraph 4, the
purchase price of shares as to which this Option is exercised shall be paid in
full at the time of exercise (a) in cash (including check, bank draft or money
order payable to the order of the Company), (b) by delivering or constructively
tendering to the Company shares of Stock having a Fair Market Value equal to the
purchase price (provided such shares used for this purpose must have been held
by Employee for such minimum period of time as may be established from time to
time by the Committee), (c) if the Stock is readily tradable on a national
securities market, through a “cashless exercise” in accordance with a Company
established policy or program for the same, or (d) any combination of the
foregoing.  No fraction of a share of Stock shall be issued by the Company upon
exercise of an Option or accepted by the Company in payment of the exercise
price thereof; rather, Employee shall provide a cash payment for such amount as
is necessary to effect the issuance and acceptance of only whole shares of
Stock.  Unless and until a certificate or certificates representing such shares
shall have been issued by the Company to Employee, Employee (or the person
permitted to exercise this Option in the event of Employee’s death) shall not be
or have any of the rights or privileges of a shareholder of the Company with
respect to shares acquirable upon an exercise of this Option.

 

4.                                       Stock Appreciation Right.  Upon an
exercise of this Option, Employee (or the person exercising this Option in the
event of Employee’s death) may request the Company to compute an amount (the
“Appreciation Amount”) equal to the excess of the aggregate Fair Market Value of
any number of the shares of Stock with respect to which this Option is exercised
over the aggregate purchase price of such number of shares.  Moreover, Employee
(or such person) may elect (subject to the consent or disapproval of the
Committee of any election to receive cash) to have the Company distribute to
Employee (or such person), in lieu of Employee’s purchasing such number of
shares, an amount of cash and/or a whole number of shares of Stock (in any
combination thereof as Employee or such person may elect) in Fair Market Value
equal to the Appreciation Amount. Notwithstanding anything to the contrary
herein, if Employee is then an officer, director or affiliate of the Company who
is subject to section 16 of the Securities Exchange Act of 1934, as amended (the
“Securities Exchange Act”), this Option may not be exercised prior to the
expiration of six months from the date of grant

 

2

--------------------------------------------------------------------------------


 

hereof (except in the event of the death or disability of Employee prior to the
expiration of such six month period); thereafter, any exercise of this Option or
election pursuant to this Paragraph 4 wherein Employee would receive any portion
of the Appreciation Amount in cash (other than cash in lieu of a fractional
share) may be made only during a period beginning on the third business day and
ending on the twelfth business day following the date of release by the Company
for publication of quarterly and annual summary statements of sales and
earnings.  Should Employee elect pursuant to this Paragraph 4 to receive the
Appreciation Amount solely in shares of Stock, the number of shares of Stock
distributable to Employee shall be the highest whole number of shares whose
value does not exceed the Appreciation Amount, and any fractional share shall be
paid in cash.

 

5.                                       Withholding of Tax.  To the extent that
the exercise of this Option or the disposition of shares of Stock acquired by
exercise of this Option results in compensation income or wages to Employee for
federal, state or local tax purposes, Employee shall deliver to the Company at
the time of such exercise or disposition such amount of money as the Company may
require to meet its minimum obligation under applicable tax laws or
regulations.  Employee may elect with respect to this Option to surrender or
authorize the Company to withhold shares of Stock (valued at their Fair Market
Value on the date of surrender or withholding of such shares) to satisfy any tax
required to be withheld upon exercise of this Option.  An election pursuant to
the preceding sentence shall be referred to herein as a “Stock Withholding
Election.”  All Stock Withholding Elections shall be made by written notice to
the Company’s Corporate Secretary (or such other officer or employee of the
Company as the Company may designate from time to time).  If Employee is not a
Section 16 Person (as hereinafter defined), Employee may revoke such election by
delivering to the Company’s Corporate Secretary (or such other designated
officer or employee) written notice of such revocation prior to the date such
election is implemented through actual surrender or withholding of shares of
Stock (the “Withholding Date”).  If Employee is a Section 16 Person, the Stock
Withholding Election must:

 

(a)                                  be irrevocable and made six months prior to
the Withholding Date; or

 

(b)                                 (i) be approved by the Committee either
before or after such election is made, (ii) be made, and the Withholding Date
occur, during a period beginning on the third business day following the date of
release by the Company for publication of quarterly and annual summary
statements of sales and earnings and ending on the twelfth business day
following such date, and (iii) be made more than six months after the date of
the grant of this Option to Employee; or

 

(c)                                  be made in connection with (i) a delivery
to the Company of shares of Stock owned by Employee prior to the exercise of
this Option to satisfy the portion of the tax required to be withheld with
respect to those shares of Stock received by Employee upon exercise of this
Option for which payment of the purchase price was made to the Company in shares
of Stock owned by Employee prior to the exercise of this Option pursuant to
Paragraph 3 hereof and (ii) the exercise of this Option more than six months
after the date of grant hereof.

 

If Employee fails to pay the required amount to the Company or fails to make a
Stock Withholding Election, the Company is authorized to withhold from any cash
remuneration (or, if Employee is not a Section 16 Person, Stock remuneration,
including withholding any shares of Stock distributable to Employee upon
exercise of this Option) then or thereafter

 

3

--------------------------------------------------------------------------------


 

payable to Employee any tax required to be withheld by reason of the exercise of
this Option or the disposition of shares of Stock acquired by exercise of this
Option.  For purposes of this Agreement, the term “Section 16 Person” means an
officer, director or affiliate of the Company or a former officer, director or
affiliate of the Company who is subject to Section 16 of the Securities Exchange
Act.

 

6.                                       Certain Restrictions.  Shares of Stock
purchased pursuant to the exercise of this Option shall be subject to the
following restrictions (until such time as such restrictions terminate as
provided below):

 

(a)                                  such shares of Stock may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of by Employee; and

 

(b)                                 if Employee’s employment with the Company is
terminated for any reason other than his death, normal or early retirement in
accordance with his employer’s established retirement policies and practices, or
disability (within the meaning of section 22(e)(3) of the Code), the Company (or
any subsidiary of the Company designated by it) shall have the option for 60
days after such termination of employment to purchase for cash all or any part
of such shares of Stock at the lesser of (i) the purchase price paid therefor
upon exercise of this Option, or (ii) the Fair Market Value of such shares of
Stock on the date of such termination of employment.

 

The restrictions imposed on such shares of Stock under this Paragraph shall
terminate on the earliest to occur of the following:

 

(a)                                  the 90th day after the date on which shares
of Stock are first listed or admitted to unlisted trading privileges on a
national stock exchange or on the National Market System of NASDAQ or have sales
or bid and offer quotations reported in the automated quotation system operated
by the National Association of Securities Dealers, Inc.;

 

(b)                                 the 10th anniversary of the date of grant of
this Option;

 

(c)                                  as to any shares of Stock for which the
Company’s (or a subsidiary’s) 60 day option to purchase upon termination of
Employee’s employment with the Company shall have become exercisable but shall
have expired without having been exercised, on the first business day of the
calendar month next following the expiration of such 60 day option period;

 

(d)                                 the first business day of the calendar month
next following the termination of Employee’s employment with the Company because
of Employee’s death, normal or early retirement in accordance with his
employer’s established employment policies or practices, or disability (within
the meaning of section 22(e)(3) of the Code); or

 

(e)                                  the date of the termination of this Option
due to an adjustment being made to this Option pursuant to Paragraph IX of the
Plan.

 

7.                                       Lock-up Provision.  Employee hereby
agrees that in the event of any underwritten public offering of stock, including
an initial public offering of stock, made by the Company pursuant to an
effective registration statement filed under the Securities Act of 1933,

 

4

--------------------------------------------------------------------------------


 

as amended (the “Securities Act”), Employee shall not offer, sell, contract to
sell, pledge, hypothecate, grant any option to purchase or make any short sale
of, or otherwise dispose of any shares of stock of the Company or any rights to
acquire stock of the Company for such period of time from and after the
effective date of such registration statement as may be established by the
underwriter for such public offering; provided, however, that such period of
time shall not exceed 180 days from the effective date of the registration
statement to be filed in connection with such public offering.  The foregoing
limitation shall not apply to shares registered in the public offering under the
Securities Act.  Employee shall be subject to this Paragraph provided and only
if the officers and directors of the Company are also subject to similar
arrangements.

 

8.                                       Status of Stock.  Employee understands
that at the time of the execution of this Agreement the shares of Stock to be
issued upon exercise of this Option have not been registered under the
Securities Act, or any state securities law, and that the Company does not
currently intend to effect any such registration.  Until the shares of Stock
acquirable upon the exercise of the Option have been registered for issuance
under the Securities Act, the Company will not issue such shares unless the
holder of the Option provides the Company with a written opinion of legal
counsel, who shall be satisfactory to the Company, addressed to the Company and
satisfactory in form and substance to the Company’s counsel, to the effect that
the proposed issuance of such shares to such Option holder may be made without
registration under the Securities Act.  In the event exemption from registration
under the Securities Act is available upon an exercise of this Option, Employee
(or the person permitted to exercise this Option in the event of Employee’s
death or incapacity), if requested by the Company to do so, will execute and
deliver to the Company in writing an agreement containing such provisions as the
Company may require to assure compliance with applicable securities laws.

 

Employee agrees that the shares of Stock which Employee may acquire by
exercising this Option shall be acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of an effective
registration statement for the shares under the Securities Act and applicable
state securities laws or an applicable exemption from the registration
requirements of the Securities Act and any applicable state securities laws. 
Employee also agrees that the shares of Stock which Employee may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws.

 

In addition, Employee agrees that (i) the certificates representing the shares
of Stock purchased under this Option may bear such legend or legends as the
Committee deems appropriate in order to assure compliance with Paragraph 6,
Paragraph 7, and applicable securities laws, (ii) the Company may refuse to
register the transfer of the shares of Stock purchased under this Option on the
stock transfer records of the Company if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of
Paragraph 6, Paragraph 7, or any applicable securities law, and (iii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the shares of Stock purchased under this Option.

 

9.                                       Employment Relationship.  For purposes
of this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee

 

5

--------------------------------------------------------------------------------


 

of either the Company, an Affiliate, or a corporation or a parent or subsidiary
of such corporation assuming or substituting a new option for this Option. 
Without limiting the scope of the preceding sentence, it is expressly provided
that Employee shall be considered to have terminated employment with the Company
at the time of the termination of the “Affiliate” status under the Plan of the
entity or other organization that employs Employee.  Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee and its determination shall be
final.

 

10.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Employee.

 

11.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Option granted
hereby.  Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.  Any modification of this Agreement shall be effective only if it is in
writing and signed by both Employee and an authorized officer of the Company.

 

12.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Texas,
without regard to conflicts of laws principles thereof.

 

13.                                 Jurisdiction.  Each of the Company and
Employee hereby irrevocably (i) submits and consents to the personal
jurisdiction of the state and federal courts sitting in Harris County, Texas
with respect to any suit, action, or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby and (ii) waives the right
to contend in any such action that venue is improperly laid in any such court or
that it is an improper or inconvenient forum or lacks personal jurisdiction.  If
Employee now or hereafter resides outside the State of Texas, Employee hereby
irrevocably appoints the General Counsel of the Company as Employee’s authorized
agent upon whom process may be served at such General Counsel’s Company office
for notices under this Agreement in any suit, action, or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby that may
be instituted in any state or federal court in the State of Texas by the
Company, and Employee hereby agrees to so act.  Employee agrees to take any and
all action, including the filing of any and all documents and instruments, that
may be necessary to continue such appointment in full force and effect as
aforesaid.  Service of process upon the authorized agent of Employee and written
notice of such service to Employee shall be deemed, in every respect, effective
service of process as to Employee for purposes of any such suit, action, or
proceeding instituted in any state or federal court in the State of Texas.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the day and year first above written.

 

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee

 

--------------------------------------------------------------------------------